DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to “Claims filed on 6/9/2022”. Applicant's amendments of claims 1, 2, 5, 6, 9, 13 and 14; cancellation of claims 3-4, 8 and 17-20 and submission of new claims 21-22 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1, 2, 5-7, 9-16 and 21-22 are pending wherein claim 1 is independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 7/1/2020, 7/1/2020,10/8/2021 and 3/16/2022 are being considered by the examiner.
Allowable Subject Matter
Claims1, 2, 5-7, 9-16 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “etching portions of the polymerized material layer that are proximal to the openings through the etch mask layer by applying an etchant into the openings through the etch mask layer in an etch process to form discrete openings in the polymerized material layer located on the transfer substrate; removing the etch mask layer selective to the polymerized material layer; and attaching the polymerized material layer to the semiconductor wafer, wherein: the polymerized material layer is polymerized on the transfer substrate prior to the step of attaching the polymerized material layer to the semiconductor wafer; and top surfaces of the bonding pads are physically exposed in the discrete openings in the polymerized material layer after attaching the polymerized material layer to the semiconductor wafer.” as recited in claim 1 in combination with the remaining features.
Dependent claims 2, 5-7, 9-16 and 21-22 are allowed based on virtue of their dependencies 
The most relevant combination of prior art references, Otsuka et al (US 2005/0269702 A1), Matsumoto et al (US 2017/0372996 A1) and Ooyabu et al (US 2012/0160412 A1) substantially teach the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Examiner agrees with Applicant’s arguments in page 10 that the combination would not teach to form discrete openings in the polymerized material layer located on the transfer substrate, and that top surfaces of the bonding pads are physically exposed in the discrete openings in the polymerized material layer after attaching the polymerized material layer to the semiconductor wafer, as recited in amended Claim 1. Sealing resin 6 (claimed polymerized layer) does not have openings to expose the bond pads on LED device in Ooyabu.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811